 Case 17-30370-grs           Doc 94     Filed 11/20/18 Entered 11/20/18 15:46:21            Desc Main
                                        Document      Page 1 of 8


                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    FRANKFORT DIVISION

      IN RE

      SABRINA D. KEOKUK                                                          CASE NO. 17-30370

      DEBTOR


                                      MEMORANDUM OPINION
                                          AND ORDER

            The Debtor seeks confirmation of her Amended Chapter 13 Plan. [ECF No. 72.] 21st

     Mortgage Corporation, a secured creditor, argues that the Amended Plan does not comply with

     11 U.S.C. § 1325(a)(5). [ECF No. 74.] The Objection is sustained, and confirmation of the

     Amended Plan is denied for the reasons stated herein.

I.          Facts.

            The Debtor filed for chapter 13 relief and scheduled real property at 1392 Baxter Ridge

     Road, Lawrenceburg, Kentucky (“Real Estate”), and a 2007 Giles mobile home located thereon

     (“Mobile Home”). [ECF No. 18.] 21st Mortgage filed Proof of Claim No. 7 for $87,531.45

     based on a note that is secured by liens on the Real Estate and the Mobile Home. The liens are

     not disputed, and the Mobile Home is treated as personal property under Kentucky law.

            The Debtor initially proposed a plan that valued 21st Mortgage’s secured claim at

     $20,000.00, payable in equal monthly installments at 5.25% interest. [ECF No. 19.] 21st

     Mortgage objected to the proposed cram down value [ECF No. 30] and a hearing was scheduled

     to determine the amount of the secured claim pursuant to § 506(a). [ECF Nos. 55 and 59.] The

     parties agreed before the hearing, and it was therefore ordered, that “the value of the [Mobile


                                                      1
Case 17-30370-grs       Doc 94     Filed 11/20/18 Entered 11/20/18 15:46:21           Desc Main
                                   Document      Page 2 of 8


Home] is $36,000.00 and the value of the [Real Estate] is $22,500.00 for a total value of

$58,500.00.” [ECF No. 67 (“Agreed Order”).]

       The Debtor filed an Amended Chapter 13 Plan, which is the common course of action

when the cram down value changes. [ECF No. 72.] But instead of merely adjusting the initial

secured value to the agreed secured value, the Debtor now proposes to: (i) retain the Real Estate

in exchange for equal monthly payments based on the agreed value of the Real Estate; and (ii)

surrender the Mobile Home. [Id.] The relevant plan provisions provide:




…




…




       Part II.A.2 of the form plan addresses cram down pursuant to § 1325(a)(5)(B) and

Part II.C deals with surrender under § 1325(a)(5)(C). 21st Mortgage again objects, arguing that

§ 1325(a)(5) does not allow treatment of its allowed secured claim under both § 1325(a)(5)(B)

and (C). [ECF No. 74.] The Debtor asserts bifurcation of 21st Mortgage’s claim is the result of

the § 506(a) valuation set by the Agreed Order and the proposed Amended Plan “fully complies

with 11 U.S.C. § 1325(a)(5)(B) and/or (C).” [ECF No. 78 at 4.]
                                                2
  Case 17-30370-grs               Doc 94   Filed 11/20/18 Entered 11/20/18 15:46:21             Desc Main
                                           Document      Page 3 of 8


             Hearings were held on September 20, 2018, and October 4, 2018, and the matter is

      submitted for a decision.

II.          Discussion.

             A.      A Confirmed Plan Must Satisfy § 1325(a)(5).

                     1.      Section 1325(a)(5) Authorizes Three Options for Treatment of an
                             Allowed Secured Claim.

             A court shall confirm a plan if,

             with respect to each allowed secured claim provided for by the plan-

                     (A) the holder of such claim has accepted the plan;

                     (B)(i) the plan provides that the holder of such claim retain the lien
                     securing such claim; and

                     (ii) the value, as of the effective date of the plan, of property to be
                     distributed under the plan because of such claim is not less than the
                     allowed amount of such claim; and

                     (iii) if –

                             (I)      property to be distributed pursuant to this subsection is in
                                      the form of periodic payments, such payments shall be in
                                      equal monthly amounts; and
                             (II)     the holder of the claim is secured by personal property, the
                                      amount of such payments shall not be less than an amount
                                      sufficient to provide to the holder of such claim adequate
                                      protection during the period of the plan; or

                     (C) the debtor surrenders the property securing such claim to such
                     holder[.]

      11 U.S.C. § 1325(a)(5). The statute recognizes that a creditor and debtor may agree on a

      proposed treatment. If there is no agreement, a debtor has two choices: (1) “cram down” the

      claim to its secured value under § 1325(a)(5)(B); or (2) surrender the collateral under

      § 1325(a)(5)(C). See Associates Commercial Corp. v. Rash, 520 U.S. 953, 957 (1997).
                                                        3
Case 17-30370-grs            Doc 94       Filed 11/20/18 Entered 11/20/18 15:46:21                      Desc Main
                                          Document      Page 4 of 8


         Under the cram down option, a debtor may keep the collateral over a creditor’s objection

if the creditor retains its lien and receives value at least equal to the amount of its secured claim.

11 U.S.C. § 1325(a)(5)(B)(i) and (ii). Equal payments are required if the value is in the form of

periodic payments based on the present value of the secured claim. 11 U.S.C.

§ 1325(a)(5)(B)(iii); Rash, 520 U.S. at 957.

         Surrender of collateral under § 1325(a)(5)(C) is not defined in the Bankruptcy Code but

is generally understood as a “relinquishment of any rights in the collateral.” See 8 COLLIER ON

BANKRUPTCY ¶ 1325.06[4] (Alan N. Resnick & Henry J. Sommer eds., 16th ed. 2018). See also

In re White, 487 F.3d 199 (4th Cir. 2007) (citing the treatise and recognizing cases that use the

definition). The surrendering debtor will generally make the collateral available for

repossession, thereby carving the collateral out of the estate. The chapter 13 form plan in this

district facilitates recovery by terminating the automatic stay as to the property surrendered. See

infra at Section I. The creditor has no obligation to act on the offer of surrender, provided there

is no interference with a debtor’s discharge.1

                  2.       The Amount of the Allowed Secured Claim Is Determined According
                           to § 506(a).

         Section 1325(a)(5) indicates in the introduction that it applies to “each allowed secured

claim” treated by the plan. The amount of an allowed secured claim is determined according to

the requirements in § 506(a). See Rash, 520 U.S. at 957. Section 506(a) artificially bifurcates a

claim into a secured and unsecured portion to further the goal of fair distribution in the

bankruptcy process. Id. Section 506(a) provides:



1
 There is case law that might force a secured creditor to make a choice to foreclose or abandon collateral if no
action interferes with a debtor’s discharge. That issue is not addressed in this Opinion.
                                                            4
Case 17-30370-grs        Doc 94    Filed 11/20/18 Entered 11/20/18 15:46:21              Desc Main
                                   Document      Page 5 of 8


       An allowed claim of a creditor secured by a lien on property in which the estate
       has an interest, or that is subject to setoff under section 553 of this title, is a
       secured claim to the extent of the value of such creditor’s interest in the estate’s
       interest in such property, or to the extent of the amount subject to setoff, as the
       case may be, and is an unsecured claim to the extent that the value of such
       creditor’s interest or the amount so subject to setoff is less than the amount of
       such allowed claim.

11 U.S.C. § 506(a).

       The statute dictates that the value “shall be determined in light of the purpose of the

valuation and of the proposed disposition or use of such property.” 11 U.S.C. § 506(a). “The

‘proposed disposition or use’ of the collateral is of paramount importance to the valuation

question.” Rash, 520 U.S. at 962. Where a debtor intends to retain the collateral for continued

use in a cram down scenario, such as what the Debtor initially proposed, then replacement value

is the appropriate standard. Id.

       Eight years after Rash was decided, Congress amended § 506. In doing so, it confirmed

aspects of the Supreme Court’s opinion in Rash and added further guidance regarding valuation

of personal property. 5 COLLIER ON BANKRUPTCY ¶ 506.03[6][a] (Alan N. Resnick & Henry J.

Sommer eds., 16th ed. 2018). Subparagraph (2) to § 506(a) was added to address valuation of

certain personal property:

       If the debtor is an individual in a case under chapter 7 or 13, such value with
       respect to personal property securing an allowed claim shall be determined based
       on the replacement value of such property as of the date of the filing of the
       petition without deduction for costs of sale or marketing. With respect to property
       acquired for personal, family, or household purposes, replacement value shall
       mean the price a retail merchant would charge for property of that kind
       considering the age and condition of the property at the time value is determined.

11 U.S.C. § 506(a)(2).

       Courts have interpreted § 506(a)(2) as codifying the Rash rule that replacement value

governs determination of value for purposes of cramdown of personal property under
                                                 5
Case 17-30370-grs              Doc 94      Filed 11/20/18 Entered 11/20/18 15:46:21          Desc Main
                                           Document      Page 6 of 8


§ 1325(a)(5)(B). CHAPTER 13 PRACTICE & PROCEDURE § 5:6 (2018). The guidance in Rash is

still applicable to valuation of other property, including real property. Id.

           B.       The Amended Plan Does Not Pay 21st Mortgage the Value of its Allowed
                    Secured Claim as Required by § 1325(a)(5)(B).

           The Debtor’s first proposed plan chose the cram down option under § 1325(a)(5)(B).

After 21st Mortgage objected, the parties reached an agreement that 21st Mortgage had a total

allowed secured claim of $58,500.00. This agreement accomplishes the goal of § 506(a) by

bifurcating the total claim into a secured claim and an unsecured claim.2 Amending the plan to

pay the allowed secured claim at the agreed interest rate in equal payments would have ended the

matter.

           But the Debtor now proposes to bifurcate the secured claim into two secured claims, one

secured by the Real Estate and the other by the Mobile Home. The first secured claim based on

the Real Estate valued at $22,500.00 is treated under the cram down option in § 1325(a)(5)(B).

The second secured claim based on the Mobile Home valued at $36,000.00 is surrendered

pursuant to § 1325(a)(5)(C).

           It is questionable whether a debtor may split a secured claim based on the plain language

of § 1325(a)(5). Section 1325(a) requires action for “each allowed secured claim” and the

reference to “such claim” in subsections (A), (B), and (C) clearly refers to that phrase. This

suggests a debtor must treat each allowed secured claim under one of the three options in

§ 1325(a)(5).

           A definitive answer is not required because the current plan is not confirmable as written.

The Debtor’s proposed surrender of the Mobile Home is not the equivalent of a distribution of


2
    The balance of the claim, $29,031.45 ($87,531.45 - $58,500.00), is an unsecured claim.
                                                           6
Case 17-30370-grs        Doc 94      Filed 11/20/18 Entered 11/20/18 15:46:21              Desc Main
                                     Document      Page 7 of 8


$36,000.00, so there is no basis on which to reduce the allowed secured claim. See Part II.A.1.

Therefore, “the value, as of the effective date of the plan,” on which the cram down payments are

based in § 1325(a)(5)(B)(ii) is still the total agreed secured claim, $58,500.00. Part II.A.2 of the

proposed Amended Plan only proposes to pay an allowed secured claim equal to $22,500.00.

        If 21st Mortgage repossesses and liquidates the Mobile Home, then the allowed secured

claim is reduced. See 11 U.S.C. § 1329(a)(3) (the debtor may alter payments “to take account of

any payment of such claim other than under the plan”). Until then, providing value based on the

total amount of the allowed secured claim is required for compliance with § 1325(a)(5)(B).

Therefore, the Amended Plan is not confirmable.

        C.      Treating Surrender of the Mobile Home as a Distribution under
                § 1325(a)(5)(B)(ii) Is Not a Viable Alternative.

        The Debtor offers an alternative reading of the Amended Plan that would treat the

surrender in Part II.C as a distribution of property under § 1325(a)(5)(B)(ii). The Debtor wants

to distribute the Mobile Home in partial satisfaction of the value requirement in

§ 1325(a)(5)(B)(ii). This proposal differs from a proposal to surrender the collateral because the

distribution of property under § 1325(a)(5)(B)(ii) contemplates a transfer of title and reduction of

the debt regardless of whether the creditor liquidates the collateral. This would allow the Debtor

to offset the agreed value of the Mobile Home, $36,000.00, against the allowed secured claim,

$58,500.00, making the proposed value of the periodic payments for the Real Estate, $22,500.00,

sufficient because that is the remaining value of the allowed secured claim.

        The Debtor’s offer to read the Amended Plan in a different manner is rejected. The first

and most obvious reason is the need to have a plan that sets out exactly what is intended. This

will avoid conflict if interpretation is required during the five-year term. Also, it is not fair to

                                                   7
       Case 17-30370-grs       Doc 94     Filed 11/20/18 Entered 11/20/18 15:46:21             Desc Main
                                          Document      Page 8 of 8


       hold 21st Mortgage to the valuations in the Agreed Order after such a drastic change in plan

       terms. Further, it is not clear the Debtor’s proposal would satisfy all parts of § 1325(a)(5)(B).

              The Debtor must amend her plan before these matters are addressed in more detail.

   III.       Conclusion.

              Therefore, based on the foregoing, it is ORDERED:

              (1) 21st Mortgage’s Supplemental Objection [ECF No. 74] is SUSTAINED and

       confirmation of the Debtor’s Amended Plan [ECF No. 72] is DENIED;

              (2) This case shall come before the Court for a status hearing at 9:00 a.m. on December

       11, 2018, in the U.S. Bankruptcy Court, Community Trust Building, Second Floor

       Courtroom, 100 E. Vine Street, Lexington, Kentucky.




                                                        8




__________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.



                                                        Signed By:
                                                        Gregory R. Schaaf
                                                        Bankruptcy Judge
                                                        Dated: Tuesday, November 20, 2018
                                                        (grs)
